internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b04-plr-157790-01 date date legend parent sec_1 sec_2 sec_3 sec_4 state x state y business a dear this letter responds to your date request for rulings on certain aspects of a proposed transaction additional information was submitted in letter dated plr-157790-01 date the information submitted in such request and subsequent correspondence is summarized below facts parent is a state x corporation engaged in business a parent has a single class of publicly held voting common_stock parent is the common parent of a consolidated_group that files its federal_income_tax return on a calendar_year basis parent has three wholly owned subsidiaries sec_1 sec_2 and sec_3 sec_1 sec_2 and sec_3 respectively own and of the outstanding_stock of sec_4 in order to facilitate its new business model and realign its management structure parent proposes the following transaction first sec_1 sec_2 and sec_3 will merge into parent under sec_368 of the internal_revenue_code pursuant to state x law hereinafter the operating mergers after the operating mergers sec_4 will be a wholly owned subsidiary of parent second parent will transfer almost all of the operating_assets previously held by sec_1 sec_2 and sec_3 to three newly formed corporations new sec_1 new sec_2 new sec_3 collectively the transferees in exchange for all of the outstanding_stock of each of the transferees hereinafter this step will be known as the contributions parent will retain the stock of sec_4 as well as several service contracts and joint vendor agreements third after the contributions sec_4 will adopt a plan_of_liquidation pursuant to which sec_4 will merge upstream with and into parent under state y law the following representation are made with respect to each of the operating mergers in accordance with rev_proc a the operating mergers will be pursuant to state law b parent has no plan or intention to sell or otherwise dispose_of the assets of sec_1 sec_2 and sec_3 acquired in the transactions except by way of the liquidation disposition made in the ordinary course of business or transfers described in sec_368 c during the five-year period ending on the date of the proposed transaction i neither parent nor any person related to parent as defined in sec_1_368-1 will have acquired stock of sec_1 sec_2 or sec_3 with consideration other than parent stock ii neither sec_1 sec_2 or sec_3 nor any person related to sec_1 sec_2 or sec_3 as defined in sec_1_368-1 determined without regard to sec_1_368-1 will have acquired stock of sec_1 sec_2 or sec_3 with consideration other than parent stock or stock of sec_1 sec_2 or sec_3 and iii no plr-157790-01 distribution will have been made with respect to stock of sec_1 sec_2 or sec_3 other than ordinary normal regular dividend distributions made pursuant to historic dividend paying practice of sec_1 sec_2 or sec_3 either directly or through any transaction agreement or arrangement with any other person d following each of the operating mergers parent will continue the historic_business of sec_1 sec_2 and sec_3 or use a significant portion of each historic_business_assets in a business either directly or indirectly through new sec_1 new sec_2 and new sec_3 e the liabilities of sec_1 sec_2 and sec_3 assumed by parent were incurred by each respective company in the ordinary course of business f the fair_market_value of the assets of sec_1 sec_2 and sec_3 in each instance will equal or exceed the sum of the respective liabilities assumed by parent g parent sec_1 sec_2 and sec_3 will each pay their respective expenses if any incurred in connection with the transaction h at the time of the transaction there will be no intercorporate debt existing between parent and sec_1 sec_2 or sec_3 other than intercorporate accounts arising in the normal course of business including intercorporate accounts arising in connection with sec_1 sec_2 and sec_3's use of intangibles and no such intercorporate debt will have been issued acquired or settled at a discount i no two parties to the transaction are investment companies as defined in sec_368 and iv j not any of sec_1 sec_2 or sec_3 are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the following representations are made with respect to each of the contributions in accordance with rev_proc a no stock will be issued for services rendered to or for the benefit of the transferees in connections with the contributions b no stock will be issued for indebtedness of the transferees that is not evidenced by a security or for the interest on indebtedness of the transferees that accrued on or after the beginning of the holding_period of the transferor for the debt c the contributions are not the result of the solicitation by a promoter broker or investment house plr-157790-01 d parent will not retain any rights in the property transferred to the transferees e none of the property being transferred to the transferees will be leased back to parent or a related_party f the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred g the adjusted_basis and the fair_market_value of the assets to be transferred by parent to the transferees will in each instance be equal to or exceed the sum of the liabilities to be assumed by the transferees h the liabilities to be assumed by the transferees were incurred in the ordinary course of business and are associated with the assets to be transferred i at the time of the contributions there will be no intercorporate debt existing between parent and the transferees and no indebtedness will be created in favor of parent as a result of the transaction j the contributions will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined k all exchanges in connection with the contributions will occur on approximately the same date l parent has no plan or intention to sell any of the stock of the transferees to be received in the contributions m there is no plan or intention on the part of the transferees to redeem or otherwise reacquire any stock to be issued in the contributions n taking into account any issuance of additional shares of the transferees’ stock any issuance of stock for services the exercise of an transferee stock_rights warrants or subscriptions a public offering of the transferees’ stock and the sale exchange transfer by gift or other_disposition of any of the transferees’ stock received by parent parent will be in control of each of the transferees within the meaning of sec_368 o parent will receive stock in the transferees in each instance approximately equal to the fair_market_value of the property transferred to each of the transferees p the transferees will remain in existence and retain and use the property plr-157790-01 transferred to them in a trade_or_business q there is no plan or intention by the transferees to dispose_of the transferred property other than in the normal course of business operations r parent and each of the transferees will pay their own expenses if any incurred in connection with the contributions s none of the transferees will be an investment_company within the meaning of sec_351 and sec_1_351-1 t none of the transferees intend or are eligible to make an election under sec_1362 to be taxed as a small_business_corporation as defined in sec_1361 u parent is not under the jurisdiction of a court in a title_11_or_similar_case and the stock received in the exchange will not be used to satisfy the indebtedness of parent v the transferees will not be personal_service_corporations within the meaning of sec_269a the following representations are made in reference to the liquidation pursuant to rev_proc a parent on the date of the adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least of the single outstanding class of sec_4 stock b no shares of sec_4 will have been redeemed during the three years preceding adoption of the plan of complete_liquidation of sec_4 c all distributions from sec_4 to parent pursuant to the plan of complete_liquidation will be make within a single taxable_year of sec_4 d as soon as the first liquidating_distribution has been made sec_4 will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to parent e sec_4 will retain no assets following the final liquidating_distribution f no assets of sec_4 have been or will be disposed of by either sec_4 or parent except for dispositions in the ordinary course of business plr-157790-01 g the liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sec_4 if persons holding directly or indirectly as determined under sec_318 as modified by sec_304 more than percent in value of the sec_4 stock also hold directly or indirectly more than percent in value of the stock of the recipient corporation h no assets of sec_4 will have been distributed in_kind or sold to parent within three years before the adoption of the plan_of_liquidation except in the ordinary course of business i sec_4 will report all earned_income represented by assets that will be distributed to parent such as receivables being reported on a cash_basis commissions due etc j the fair_market_value of the assets of sec_4 will exceed its liabilities including any amounts owed to parent at both the date of the adoption of the plan of complete_liquidation and the time the first liquidating_distribution is made k at the time of the liquidation there will be no intercorporate debt existing between parent and sec_4 other than the intercorporate accounts arising in the normal course of business including intercorporate accounts arising in connection with sec_1 sec_2 and sec_3's use of the intangibles and no such intercorporate debt will have been cancelled forgiven or discounted in connection with the proposed transaction in addition no indebtedness will have been cancelled or forgiven within three years of the adoption of the adoption of the plan_of_liquidation rulings based solely on the information submitted and the representations set forth above we rule as follows provided that each of the operating mergers qualify as statutory mergers under applicable state law each of the operating mergers with and into parent will constitute a reorganization within the meaning of sec_368 as described above parent sec_1 sec_2 and sec_3 will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized in each instance by sec_1 sec_2 and sec_3 on the transfer of their respective assets to parent in exchange for parent’s common_stock and the assumption by parent of the liabilities of each subsidiary plr-157790-01 sec_1 sec_2 and sec_3 sec_361 and sec_357 no gain_or_loss will be recognized by parent on the receipt of assets of sec_1 sec_2 and sec_3 in exchange for parent common_stock and the assumption_of_liabilities by parent of each subsidiary sec_1 sec_2 and sec_3 as described above sec_1032 the basis of the assets of sec_1 sec_2 and sec_3 in the hands of parent will be the same as the basis of such assets in the hands of each respective subsidiary sec_1 sec_2 and sec_3 as described above sec_362 the holding_period of the assets of sec_1 sec_2 and sec_3 received by parent will include the period during which the assets were held by each respective subsidiary sec_1 sec_2 and sec_3 sec_1223 parent will succeed to and take into account as of the close of the date of each of the transactions the items of sec_1 sec_2 and sec_3 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder except to the extent that sec_1 sec_2 and sec_3 have earnings_and_profits reflected in parent’s earnings_and_profits parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sec_1 sec_2 and sec_3 as of the date of each transfer sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of parent sec_1 sec_2 or sec_3 will be used only to offset earnings_and_profits accumulated after the date of the operating mergers sec_381 no gain_or_loss will be recognized by parent on the transfer of assets to each of the transferees in exchange for all of the common_stock of the transferees and the assumption_of_liabilities as described above sec_351 and sec_357 the basis of the common_stock in the transferees to be received by parent will be the same as the basis of the assets transferred by parent to the transferees decreased by the sum of the liabilities assumed by the transferees sec_358 and sec_358 the holding_period of the stock to be received by parent will include the holding_period of the assets that were transferred to the transferees provided that the assets were held as capital assets on the date of the contributions sec_1223 no gain_or_loss will be recognized by each of the transferees on the receipt plr-157790-01 of assets in exchange for their common_stock sec_1032 the basis of the assets received by each of the transferees will be the same as the basis of the assets in the hands of parent immediately prior to the contributions sec_362 the holding_period of the assets transferred to the transferees will include the holding_period of such assets in the hands of parent sec_1223 for federal_income_tax purposes the statutory merger of sec_4 with and into parent will be treated as a distribution by sec_4 of all its respective property in complete_liquidation within the meaning of sec_332 sec_1 d provided that the requirements of sec_332 are met no gain_or_loss will be recognized by parent upon the receipt of the assets and liabilities of sec_4 in the complete_liquidation as described above sec_332 no gain_or_loss will be recognized by sec_4 on the distribution of its assets to or the assumption_of_liabilities by parent sec_337 sec_337 and sec_336 parent’s basis in each asset received from sec_4 as a result of the complete_liquidation will be the same as the basis of that asset in the hands of sec_4 immediately before the liquidation sec_334 parent’s holding_period in each asset received from sec_4 as a result of the liquidation will include the period during which that asset was held by sec_4 sec_1223 parent will succeed to and take into account the items of sec_4 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sec_4's earnings_and_profits are reflected in parent’s earnings_and_profits parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sec_4 as of the date of the liquidation sec_381 sec_1_381_c_2_-1 sec_1_1502-33 any deficit in the earnings_and_profits of sec_4 will be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 plr-157790-01 caveats and procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely lewis k brickates acting chief branch office of the associate chief_counsel corporate
